PER CURIAM.
Michael Louis McIntosh is an inmate at the Suwannee Correctional Institution Annex in Live Oak. He appeals from an order denying his Motion To Correct Jail Credit, filed pursuant to Florida Rule of Criminal Procedure 3.801. The trial court determined that the record did not demonstrate on its face that McIntosh was entitled to relief. However, it failed to attach to its order any portion of the record supporting its conclusion. Rule 3.801(e), which incorporates Florida Rule of Criminal Procedure rule 3.850(f), requires the circuit court to attach to its order denying a motion seeking additional jail credit records that conclusively refute the motion. See Fla. R. Crim. P. 3.801(e); Fla. R. Crim. P. 3.850(f)(5) (“If the denial is based on the records in the case, a copy of that portion of the files and records that conclusively shows that the defendant is entitled *1292to no relief shall be attached to the final order.”); Geil v. State, 140 So.3d 691 (Fla. 1st DCA 2014); Williams v. State, 141 So.3d 686 (Fla. 4th DCA 2014). We therefore reverse and remand with directions to the trial court to attach those portions of the record that conclusively refute McIntosh’s claims.
REVERSED AND REMANDED.
PADOVANO, WETHERELL, and MAKAR, JJ., concur.